Citation Nr: 0822106	
Decision Date: 07/03/08    Archive Date: 07/14/08

DOCKET NO.  04-14 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a chronic acquired 
psychiatric disorder claimed as post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran served on active duty from February 1967 to 
February 1970 and from June 1971 to May 1974, including 
service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that denied entitlement to service 
connection for PTSD.    

The Board remanded the claim in January 2007 for additional 
development.  The case has been returned to the Board for 
appellate review and adjudication.  

In a March 2004 statement, a VA staff psychiatrist wrote that 
due to the veteran's PTSD symptoms he had serious impairment 
socially and occupationally to the extent that he was 
disabled and unable to be gainfully employed.  This raises an 
implied claim for a total disability evaluation for 
compensation purposes based on individual unemployability 
(TDIU) which is referred to the RO for appropriate 
development.


FINDING OF FACT

The record contains competent medical evidence that the 
veteran has a diagnosed adjustment disorder mixed with 
anxiety and depressed mood that is due to his service in 
Vietnam.  


CONCLUSION OF LAW

The criteria for establishing service connection for an 
adjustment disorder mixed with anxiety and depressed mood 
have been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 
3.303, 3.304 (2007).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In this case, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.

The veteran submitted a claim in April 2002 stating that he 
served in Vietnam and was being referred to a psychiatrist.  
He asked to be evaluated.  An April 2002 statement from a 
private Licensed Mental Health Counselor submitted with the 
veteran's claim indicates that he was being treated for panic 
disorder and that a psychiatric referral was being initiated 
for a medication evaluation.  The veteran wrote that he had 
recurring dreams about Vietnam and that he was suffering from 
PTSD.  He reports that he was not assigned to a combat unit 
and had not suffered any combat wounds.  The veteran states 
that he was under fire on several occasions and therefore 
feels that he has been in combat.  He notes that he 
participated in five counteroffensives during service. 

According to information in his personnel file, the veteran 
served in Vietnam from late January 1968 to mid January 1969.  
According to the veteran's DD Form 214 for his period of 
service from February 1967 to February 1970, his military 
occupation specialty was stock control and accounting 
specialist.  

Service connection connotes many factors, but basically it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 
247, 253 (1999); 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).

Service connection may also be granted if the evidence shows 
that the condition was observed during service or any 
applicable presumption period and continuity of 
symptomatology was demonstrated thereafter, and if the 
evidence includes competent evidence relating the current 
condition to that symptomatology.  See Savage v. Gober, 10 
Vet. App. 488, 495-97 (1997); 38 C.F.R. § 3.303(b).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. 3.304(f); Cohen v. Brown, 10 Vet. App 
128 (1997).  If the evidence shows that the veteran did not 
serve in combat during service, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran v. 
Brown, 6 Vet. App. 283, 289 (1994).  The veteran's testimony, 
by itself, cannot, as a matter of law, establish the 
occurrence of a non-combat stressor.  See Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996).  Further, an opinion by a mental 
health professional based on a post-service examination of 
the veteran cannot be used to establish the occurrence of a 
stressor.  Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996); 
Cohen v. Brown, 10 Vet. App. 128 (1997).

Under the law currently in effect, a diagnosis of PTSD must 
be rendered in accordance with 38 C.F.R. § 4.125(a), which 
incorporates the provisions of the 4th Edition of the 
Diagnostic and Statistical Manual of Mental Disorders (DSM- 
IV).  An amendment to 38 C.F.R. § 3.304(f), effective May 7, 
2002, which pertains to evidence necessary to establish a 
stressor based on personal assault, does not change the three 
criteria noted above.

In addition, in adjudicating a claim, the Board is charged 
with the duty to assess the credibility and weight given to 
evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to do so.  Bryan v. West, 13 Vet. App. 
482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).

The veteran has written that his stressors included being 
subjected to mortar and rocket fire shortly after his arrival 
at his unit in Cha Rang Valley and before being issued a 
weapon; a second small arms attack; receiving small arms fire 
from the enemy while driving a truck on runs; and an attack 
on a truck convoy in February 1968.  In addition, his company 
had to go on sweeps around their compound and he reported 
having seen dead or injured bodies.  

The veteran's service medical records for both periods of 
service are negative for complaints, findings or diagnosis of 
a psychiatric disorder.  Thus, a chronic acquired psychiatric 
disorder is not shown in service.  

Medical records from a private physician noted in December 
2000 that the veteran had a history of anxiety and depression 
that appeared to be stable.  Subsequent records noted that he 
was seen for depression, anxiety and panic attacks.  A 
statement in June 2002 from the private physician indicated 
that the veteran had been seen for panic attacks.  He was on 
prescribed medication and in counseling.  

Treatment records from a private Licensed Mental Health 
Counselor (LMHC) show the veteran was seen in March 2002 on 
referral for treatment of panic attacks.  The diagnosis was 
panic disorder, without agoraphobia.  In June 2002, the 
diagnosis included rule out PTSD.   In August 2002, the 
diagnoses were panic disorder and PTSD.

In June 2002 the private LMHC wrote a statement that the 
veteran's diagnosis was panic disorder without agoraphobia 
that was in remission with use of prescribed medication and 
therapy as needed.  

VA outpatient treatment records show that in September 2003, 
the veteran reported for an initial history and physical.  He 
requested referral to a mental health clinic as his previous 
psychiatrist had moved out of the region and he wished to 
have follow-up at the VA medical center.  A treatment note 
the following month at a VA mental health clinic noted that 
the veteran's past medical history was significant for 
multiple disorders to include PTSD, panic disorder and 
depression.  The assessment included PTSD, and panic/anxiety 
disorder.

At a psychiatric evaluation in December 2003, the veteran 
presented with on going symptoms suggestive of PTSD from his 
Vietnam experiences.  The examiner stated that he did not 
intentionally go into specifics with the veteran about his 
trauma or PTSD history until the veteran felt comfortable 
talking about the subject.  After evaluation, the diagnosis 
was PTSD, chronic, delayed moderate to severe.  Thereafter, 
the veteran was seen for regularly scheduled appointments for 
chronic PTSD secondary to his Vietnam experiences.  

In March 2004, a VA staff psychiatrist wrote that the veteran 
had been under his care since the previous year for PTSD 
secondary to his Vietnam experiences.  He was still 
undergoing an exacerbation of his illness and needed 
continued treatment.  

In April 2007 the VA staff psychiatrist wrote that the 
veteran had been a patient at a Mental Health Clinic at a VA 
Outpatient Clinic since December 2003.  The VA physician 
stated it was very clear from the initial evaluation and 
interview that the veteran was suffering from PTSD due to his 
Vietnam experiences during his first enlistment from 1967 to 
1970.  In addition to many PTSD related symptoms, the veteran 
also suffered from an associated Panic Disorder which further 
complicated his illness.  

In response to a request for information, the U.S. Armed 
Services Center for Unit Records Research (CURR) (now the 
U.S. Army and Joint Services Records Research Center (JSRRC) 
responded that a review had been made of the unit history 
submitted by the 160th Heavy Equipment Maintenance Company 
(160th HEM Co) covering the period of January 1, 1968 to 
December 31, 1968.  The history documented that the unit 
spent the entire year at the Cha Rang Maintenance Complex 
however, it did not document attacks against Cha Rang during 
the period claimed by the veteran.  

CURR also reviewed the Daily Journals (DJs) submitted by the 
86th Maintenance Battalion (86th Maint Bn), the higher 
headquarters of the 160th HEM Co. covering the period of 
January 30, 1968 to February 12, 1968.  The DJ dated January 
30, 1969 (probably in error) documented that the 160th HEM Co 
reported a small arms fire incident, with no casualties 
received by the unit.  The DJ dated February 12, 1969 
documents that a 160th HEM Co vehicle was struck by an 
unspecified type of explosive munitions while on a convoy 
mission.  The DJ further documents that small arms fire was 
exchanged and perimeter forces of the 86th Maint Bn fired at 
the suspected enemy location in an attempt to break the enemy 
contact.  

At a VA examination in October 2007 the past medical history 
shows that the veteran was in treatment at VA for PTSD and 
had not been hospitalized for a mental disorder.  The 
veteran's symptoms were reported and clinical findings were 
recorded.  He related that on his first day in Vietnam in Cha 
Rang Valley he was subjected to mortar attacks.  He drove 
trucks during much of his deployment.  Approximately two 
weeks after he arrived he was traveling in a convoy to Plei 
Ku and they came under mortar rocket and small arms fire.  He 
also drove to the trash dump two times a week and came under 
small arms fire.  On several occasions he witnessed a number 
of enemy bodies stacked at Check Point Charley.  After 
examination the examiner found that the veteran met the DSM-
IV stressor criterion.  His primary stressor related to PTSD 
was combat in Vietnam stated as mortar attack in Cha Rang 
Valley the first day the veteran was in Vietnam; rocket and 
mortar attacks riding in convoy to Plei Ku and the witnessing 
of dead enemy soldiers stacked one on top of another at Check 
point Charley.  

The examiner found, however, that the veteran did not meet 
the DSM-IV criteria for a diagnosis of PTSD.  The examiner 
diagnosed adjustment disorder mixed with anxiety and 
depressed mood; alcohol abuse and cannabis abuse.  The 
examiner opined that the veteran did not meet the criteria 
for PTSD.  However, the veteran did satisfy the criteria for 
adjustment disorder mixed with anxiety and depressed mood.  
The examiner stated that this was the result of traumatic 
experiences in Vietnam.  His symptoms included nightmares of 
Vietnam and hypervigilance.  He had non-service stressors 
(unemployment and financial difficulties) which exacerbated 
the adjustment disorder.  A Global Assessment of Functioning 
score for adjustment disorder related to military stressors 
only was 60.  The diagnostic impression was based on review 
of the claims and Computerized Patient Record System (CPRS) 
notes and an interview with the veteran.  

After review of the evidence, the Board finds that 
entitlement to service connection for a chronic acquired 
psychiatric disorder diagnosed as adjustment disorder is 
warranted.

The veteran served in Vietnam and in numerous statements and 
at his October 2007 VA examination he identified several in-
service, combat related stressors, including being subjected 
to enemy fire.  The veteran's DD Form 214 shows that he was 
awarded the Vietnam Service Medal with one Silver Service 
star, the National Defense Service Medal, the Republic of 
Vietnam Service Medal, and a rifle expert badge.  His records 
do not indicate that he participated in combat, received any 
combat medals or sustained any combat wounds.  The veteran's 
representative points out that the Vietnam Service Medal 
which is awarded for combat service in Vietnam and thus a 
stressor is established.  Our review finds that the Vietnam 
Service Medal is issued to recognize military service during 
the Vietnam War and is awarded to all members of the Armed 
Forces of the United States serving at any time between July 
4, 1965 and March 28, 1973 in Vietnam with some eligibility 
requirements unrelated to participation in combat.  Personnel 
are authorized one bronze campaign star for each qualifying 
campaign with a silver star worn in lieu of five bronze 
stars.  Thus, the Vietnam Service Medal does not necessarily 
denote service in combat.  Therefore his in-service stressors 
must be verified.  Doran v. Brown, 6 Vet. App. 283, 289 
(1994).  A veteran's testimony, by itself, cannot, as a 
matter of law, establish the occurrence of a non-combat 
stressor.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996).

The veteran's unit records constitute independent 
descriptions of a small arms fire incident, and that a unit 
vehicle was struck by munitions while on a convoy mission and 
small arms fire was exchanged.  The Board notes that these 
incidents were reported as occurring in January and February 
1969 which would be after the veteran departed Vietnam.  It 
seems likely, however, that the year stated, 1969, is in 
error, as the preceding sentence notes a review was made of 
the DJs from January 30, 1968 to February 12, 1968.  
Accordingly, when viewed in the light most favorable to the 
veteran, the DJs objectively corroborated his claim of having 
experienced small arms fire and an attack on a convoy 
mission.  See Suozzi v. Brown, 10 Vet. App. 307 (1997); 
Pentecost v. Principi, 16 Vet. App. 124 (2002).  As such, in 
its role as fact finder, the Board finds the veteran to be a 
credible witness and historian and has accepted his account 
of the in-service combat-related stressors that are 
corroborated by other evidence of record.

The Board thus finds that the veteran has satisfied the third 
element required for a grant of service connection for PTSD, 
i.e., credible supporting evidence that the claimed in-
service stressor occurred.  As such, the Board will focus on 
the first two elements, i.e., whether he has been diagnosed 
as having PTSD due to his reported combat-related stressors.

The Board notes that the veteran was diagnosed with PTSD and 
panic disorder by a private LMHC.  A VA staff psychiatrist 
diagnosed PTSD related to Vietnam experiences.  These medical 
reports, however, do not indicate that a review of the 
veteran's claims file had been made nor do they discuss the 
stressors on which the diagnosis is based.  Thus, they are of 
limited probative value.  

The Board finds that the October 2007 VA medical report and 
opinion is of the greatest probative value, in light of the 
VA examiner's having reviewed the entire claims folder, to 
include service medical records and post-service treatment 
records, conducted a thorough examination of the veteran, and 
then fully discussing the evidence.  See Owens v. Brown, 7 
Vet. App. 429, 433 (1995) (the opinion of a physician that is 
based on a review of the entire record is of greater 
probative value than an opinion based solely upon the 
veteran's reported history).  It appears that the VA 
examiner's opinion was based upon review of the claims file 
and the application of sound medical judgment.  The examiner 
concluded that the veteran did not meet the criteria for 
PTSD; however, he satisfied the criteria for an adjustment 
disorder mixed with anxiety and depressed mood which was 
linked to the veteran's traumatic experiences in Vietnam. 

In light of the foregoing, particularly the opinion advanced 
by a VA doctor in October 2007, the Board finds that the 
evidence supports a grant of service connection for an 
adjustment disorder as being due to the veteran's service in 
Vietnam.  Accordingly, service connection is warranted.  


ORDER

Entitlement to service connection for an adjustment disorder 
mixed with anxiety and depressed mood is granted.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


